 


115 HR 723 RH: Energy Savings Through Public-Private Partnerships Act of 2017
U.S. House of Representatives
2018-02-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 435
115th CONGRESS 2d Session 
H. R. 723
[Report No. 115–575] 
IN THE HOUSE OF REPRESENTATIVES 
 
January 30, 2017 
Mr. Kinzinger (for himself and Mr. Welch) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 

February 23, 2018
Additional sponsors: Mrs. Love, Mr. Perlmutter, Mr. Grijalva, Mr. Cole, Mr. Cartwright, and Mr. Peters 


February 23, 2018
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on January 30, 2017

 
 

A BILL 
To amend the National Energy Conservation Policy Act to encourage the increased use of performance contracting in Federal facilities, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Energy Savings Through Public-Private Partnerships Act of 2017. 2.Use of energy and water efficiency measures in Federal buildings (a)Energy management requirementsSection 543(f)(4) of the National Energy Conservation Policy Act (42 U.S.C. 8253(f)(4)) is amended by striking may and inserting shall. 
(b)ReportsSection 548(b) of the National Energy Conservation Policy Act (42 U.S.C. 8258(b)) is amended— (1)in paragraph (3), by striking and at the end; 
(2)in paragraph (4), by striking the period at the end and inserting ; and; and (3)by adding at the end the following: 
 
(5) 
(A)the status of the energy savings performance contracts and utility energy service contracts of each agency; (B)the investment value of the contracts; 
(C)the guaranteed energy savings for the previous year as compared to the actual energy savings for the previous year; (D)the plan for entering into the contracts in the coming year; and 
(E)information explaining why any previously submitted plans for the contracts were not implemented.. (c)Definition of energy conservation measuresSection 551(4) of the National Energy Conservation Policy Act (42 U.S.C. 8259(4)) is amended by striking or retrofit activities and inserting retrofit activities, or energy consuming devices and required support structures. 
(d)Authority To enter into contractsSection 801(a)(2)(F) of the National Energy Conservation Policy Act (42 U.S.C. 8287(a)(2)(F)) is amended— (1)in clause (i), by striking or at the end; 
(2)in clause (ii), by striking the period at the end and inserting ; or; and (3)by adding at the end the following: 
 
(iii)limit the recognition of operation and maintenance savings associated with systems modernized or replaced with the implementation of energy conservation measures, water conservation measures, or any combination of energy conservation measures and water conservation measures.. (e)Miscellaneous authoritySection 801(a)(2) of the National Energy Conservation Policy Act (42 U.S.C. 8287(a)(2)) is amended by adding at the end the following: 
 
(H)Miscellaneous authorityNotwithstanding any other provision of law, a Federal agency may sell or transfer energy savings and apply the proceeds of the sale or transfer to fund a contract under this title.. (f)Payment of costsSection 802 of the National Energy Conservation Policy Act (42 U.S.C. 8287a) is amended by striking (and related operation and maintenance expenses) and inserting , including related operations and maintenance expenses. 
(g)Definition of Federal buildingSection 551(6) of the National Energy Conservation Policy Act (42 U.S.C. 8259(6)) is amended by striking the semicolon at the end and inserting ; the term does not include a dam, reservoir, or hydropower facility owned or operated by a Federal agency;. (h)Definition of energy savingsSection 804(2) of the National Energy Conservation Policy Act (42 U.S.C. 8287c(2)) is amended— 
(1)in subparagraph (A), by striking federally owned building or buildings or other federally owned facilities and inserting Federal building (as defined in section 551) each place it appears; (2)in subparagraph (C), by striking ; and and inserting a semicolon; 
(3)in subparagraph (D), by striking the period at the end and inserting a semicolon; and (4)by adding at the end the following: 
 
(E)the use, sale, or transfer of energy incentives, rebates, or credits (including renewable energy credits) from Federal, State, or local governments or utilities; and (F)any revenue generated from a reduction in energy or water use, more efficient waste recycling, or additional energy generated from more efficient equipment.. 
 

February 23, 2018
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
